Citation Nr: 0529122	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  04-12 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's Type I diabetes mellitus with nephropathy and a 
history of diabetic retinopathy, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel
INTRODUCTION

The veteran had active service from July 1975 to April 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which granted 
service connection for diabetic nephropathy; recharacterized 
the veteran's service-connected diabetic disability as Type I 
diabetes mellitus with diabetic nephropathy and a history of 
diabetic retinopathy; and assigned a 20 percent evaluation 
for that disability under the provisions of 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  In January 2005, the veteran 
was afforded a video hearing before the undersigned Acting 
Veterans Law Judge.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that his service-connected diabetic 
disability has increased in severity and merits assignment of 
separate compensable evaluations for both his diabetic 
nephropathy and diabetic retinopathy.  At the January 2005 
video hearing before the undersigned acting Veterans Law 
Judge, the veteran testified that his diabetic disorder had 
increased in severity since the last VA examination for 
compensation purposes.  

At the January 2005 video hearing, the veteran reported that 
he had a VA ophthalmological appointment scheduled for two 
days after the hearing.  A February 2005 treatment record 
from Marc J. Mallis, M.D., conveys that the veteran underwent 
angiographic evaluation which revealed perifoveal leakage 
into the right eye.  Clinical documentation of the cited 
treatment is not of record.  The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The veteran was last afforded a VA examination for 
compensation purposes in October 2001.  The VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In reviewing the June 2001 Veterans Claims Assistance Act of 
2000 (VCAA) notice provided to the veteran, the Board 
observes that the notice is deficient; addresses only the 
evidence required for a claim of entitlement to service 
connection; and fails to discuss the evidence needed to 
support a claim for an increased evaluation for diabetes 
mellitus.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to veterans.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2005) are fully met.  

2.  Contact the veteran and request that 
he provide information as to all 
treatment of his diabetic disabilities 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should then 
contact Marc J. Mallis, M.D., and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  Request copies of all VA clinical 
documentation pertaining to the veteran's 
treatment after April 2000, not already 
of record, be forwarded for incorporation 
into the record.

4.  Then schedule the veteran for VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his service-connected 
diabetes mellitus, diabetic nephropathy, 
diabetic retinopathy, and other 
identified diabetic complications.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner or 
examiners should specifically comment on 
the impact of the veteran's diabetes, 
diabetic nephropathy, and diabetic 
retinopathy on his employability.  Send 
the claims folder to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.

5.  Then readjudicate the veteran's 
entitlement to an increased evaluation 
for his Type I diabetes mellitus with 
diabetic nephropathy and a history of 
diabetic retinopathy with express 
consideration of the provisions of 38 
C.F.R. § 4.119, Diagnostic Code 7913, 
Note (1) (2005).  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


